Citation Nr: 1535234	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  12-09 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for service-connected bilateral pes planus. 

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to service connection for gastroenteritis.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse
ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to March 1990.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from the July and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In June 2015, the Veteran testified before the undersigned Veteran Law Judge at a travel board hearing in St. Petersburg, Florida.  A copy of the transcript has been associated with the claims file.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

In the decision below, the Board has dismissed the claim for an evaluation in excess of 10 percent for service-connected bilateral pes planus.  The remaining issues are addressed the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

In June 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that she was withdrawing the issue of entitlement to an evaluation in excess of 10 percent for service-connected bilateral pes planus.

CONCLUSION OF LAW

The criteria for withdrawal of the claim for entitlement to an evaluation in excess of 10 percent for service-connected bilateral pes planus have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, at the June 2015 Board hearing, the Veteran requested to withdraw the issue of entitlement to an evaluation in excess of 10 percent for service-connected bilateral pes planus.  Accordingly, the Board does not have jurisdiction on this issue, and it is dismissed.


ORDER

The appeal for the issue of entitlement to an evaluation in excess of 10 percent for service-connected bilateral pes planus is dismissed.  


REMAND

After carefully reviewing the evidence of record, the Board concludes that a remand for additional development is necessary.


Bilateral Hearing Loss and Tinnitus

The Veteran contends that she developed bilateral hearing loss and tinnitus due to in-service noise exposure.  The Veteran reported noise exposure in service to include driving supplies and participating in qualifying weapons training.  The Veteran's DD 214 reveals that her military occupational specialty (MOS) was a storekeeper (SK) for 4 years.  

At her March 1986 enlistment examination, the Veteran was found to have normal ears.  The Veteran was provided with a hearing test.  The March 1986 entrance audiogram results were as follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
5
5
0
5
0
15
LEFT
5
0
0
0
5
15

However, at her January 1990 separation examination, the Veteran was provided with a hearing test that indicated some degree of hearing loss at the 500 and 1000 Hz in the right ear and 4000 Hz level in the left ear.  See, e.g., Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (providing medical guidance that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing of loss).  The January 1990 separation audiogram results were as follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
20
20
5
10
10
10
LEFT
15
15
15
15
25
5

The clinician noted that the Veteran has a "left hear hearing loss in all frequencies."  A second audiogram was administered and the audiogram results are as follows: 




HERTZ

500
1000
2000
3000
4000
6000
RIGHT
20
20
0
5
10
10
LEFT
15
10
5
5
5
5

Post-service treatment record includes an August 2008 private medical opinion from Dr. R.L., who has been the Veteran's primary physician for the past couple of years and provided that the Veteran has been treated for "hearing deficit."  However, an etiological opinion was not provided.  

The Veteran has also provided an audiogram result from Dr. T.W. at the Orange Park Audiology Clinic dated in January 2012, however it is unclear whether the audiogram results provided was in compliance with the Maryland CNC standard.  Further, an etiological opinion was not provided.  

The Veteran was afforded a VA audio examination in September 2009.  The audiologist noted that a review of the claims file has been conducted and the examiner noted that there was some hearing loss noted upon separation.  The Veteran reported experiencing bilateral hearing loss since military service and intermittent ringing bilaterally for about one year.  The Veteran denied significant noise exposure in service, but also denied any occupational and recreational noise exposure.  An audiology examination provided results that were not considered disabling for VA compensation purposes.  Thus, the examiner opined that the Veteran's hearing is normal for VA purposes.  With regards to tinnitus, the examiner opined that the condition is not caused by or the result of military active duty.  By way of rationale, the examiner provided that the Veteran's current hearing is within normal limits in the left ear and is "normal" for VA purposes in the right ear.  The examiner noted that the Veteran's hearing was within normal limits at separation and she did not report any noise exposure from military service, so the tinnitus would not be due to noise exposure and its onset was only a year ago.  The etiology of the tinnitus is unknown.  

At the June 2015 hearing, the Veteran clarified that she told VA examiner her tinnitus became constant around 2009, but it had in fact developed since service along with her bilateral hearing loss.  With regards to the audiogram results, the Veteran's representative calls into the question its accuracy since the results are inconsistent with the audiogram results provided in her service treatment records.  The Veteran also testified that she was treated for hearing loss with Dr. T.H. in Orange Park in 2010.  

The Board notes that the evidence does not establish that the Veteran has a bilateral hearing disability for VA purposes.  As noted above, the September 2009 audiometric test results disclose that the Veteran did not have auditory thresholds for VA compensation purposes.  See Hensley v. Brown, 5 Vet. App. at 160 (38 C.F.R. § 3.385 prohibits a finding of a hearing disability where the threshold hearing levels at 500, 1000, 2000, 3000 and 4000 Hertz are all less than 40 decibels, and at least three of the threshold levels are 25 decibels or less).  However, in light of the June 2015 Board hearing testimony that the Veteran has received a diagnosis of a bilateral hearing disability provided by a private audiologist, a remand is necessary so VA can obtain the outstanding audiological treatment records and provide the Veteran a VA examination to determine the existence and etiology of any hearing disability.  

Gastroenteritis

The Veteran seeks entitlement to gastroenteritis that she claims began in service.  At the June 2015 Board hearing, the Veteran reported that she is unclear what triggered the condition, but she recalled that she went to a clinic and received over-the-counter medication.  The Veteran reported that she did not go back to the clinic for further treatment since she knew that they would prescribe her the same medication.  

The Veteran was afforded a VA examination in October 2009.  The VA examiner noted that the Veteran's January 1990 separation examination provided a diagnosis for "recurrent gastroenteritis with dehydration."  The Veteran's private physician also provided a letter in August 2008 for abdominal pain and nausea after two "attacks" on a cruise.  A May 2008 treatment record provided a diagnosis for mild chronic inflammation with no helicobacter organisms.  The Veteran reported that she was treated in service for pain in the stomach area and they diagnosed her with "gastro-something."  She reported intermittent stomach pains and had lab testing done but no specific diagnosis was obtained.  The Veteran described the pain as a sharp, whole lower frequency varies that can happen between 2-3 times in a week or can go several months without incident.  The examiner provided a diagnosis of gastroenteritis with dehydration while in service is "resolved without evidence of chronic residuals" and dyspepsia, but a more precise diagnosis cannot be rendered as there is "objective data" to support a more definitive diagnosis.  The examiner opined that the Veteran's current symptomatology is less likely than not the same condition found in service.  By way of rationale, she provided that the gastroenteritis in service resolved without evidence of chronic residuals.  A review of the record is silent in regards to chronic stomach problems while in service.  The medical record includes one note of gastroenteritis in October 1986 and there is no "objective evidence" of a chronic GI condition with onset during active duty.  

In this case, a June 2008 microscopic diagnosis from the Gastrointestinal Pathology Specialist provided a finding of benign hyperplastic polyp of sigmoid colon and antrum biopsy showing mild chronic inflammation with no helicobacter organisms.  A June 2008 endoscopy report from Fleming Island Surgery Center provided findings of a single, localized small non-bleeding erosion found in the gastric body.  There were stigmata of recent bleeding.  Meanwhile, a June 2008 colonoscopy revealed findings of two sessile polyps in the sigmoid colon that were removed by cold forceps.  The physician provided an impression of "recently bleeding erosive gastropathy."  

Given the evidence of record, the Board needs clarification the October 2009 VA examiner's finding that the Veteran's gastroenteritis in service resolved without evidence of chronic residuals and why a more precise diagnosis could not be rendered as there is objective data to support a gastropathology.  Further, the VA examiner should also concede that the Veteran is competent to report symptoms of her gastroenteritis symptomatology and its onset beginning in service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994).  The AOJ should only arrange for further examination of the Veteran if further examination is deemed necessary.  

Also, the record reflects that there may be outstanding treatment records.  The Board notes that at the June 2015 hearing, the Veteran testified that she is currently seeing a private doctor for her "gastro problems."  The Board notes that these treatment records have not been associated with the claims file.  As such, the Board finds that a remand is necessary in order to assist the Veteran in obtaining pertinent, identified records for her appeal.  See 38 C.F.R. § 3.159 (c)(1).  Additionally, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file.  The Board notes that the Veteran's file contains records from the Gainesville VAMC dated through September 2011.  Therefore, VA treatment records since September 2011 should be obtained.   

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding VA and private medical records related to her claim condition of hearing loss, tinnitus and gastroenteritis.  Request that the Veteran submit or authorize VA to obtain all outstanding VA and private medical records for hearing loss treatment or assessments, namely the clinical records containing the audiometric test results (dated since the September 2009 VA audiology examination) and private treatment records for gastroenteritis that the Veteran made reference to at the June 2015 Board hearing.  Once authorization is obtained, the RO should attempt to obtain all VA and private treatment records identified by the Veteran.  If the RO is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

2.  Obtain the Veteran's updated treatment records from 
the Gainesville VAMC dated from September 2011 to present that is not already of record.  All attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).   

3.  Thereafter, provide the Veteran a VA audiology examination to determine the existence and etiology of any hearing disability within VA standards.  The claims file [i.e. both the paper claims file and any relevant medical records contained in the electronic file(s)] must be provided to and reviewed by the examiner.

If the record evidence establishes that the Veteran's has a current hearing disability (and tinnitus) in either or both ears within VA standards, then the examiner should provide an etiology opinion.

In offering any such opinion, the Veteran's accounts of military noise exposure from driving supply vehicles while performing her duties as a storekeeper have been conceded, and also developed some hearing loss upon separation have been determined (by the September 2009 VA audiologist).   

The reasons and bases for each opinion are to fully explained with a complete discussion of the evidence of record and sound medical principles, including the use of medical literature (if deemed warranted), which can reasonably explain the medical guidance in this study of this case.

A complete rationale for the opinion must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  Following the completion of the above, return the claims file, to include a copy of this remand, to the October 2009 VA gastrointestinal examiner for an addendum opinion.  If the examiner who drafted the October 2009 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  
 
The examiner is asked to furnish an opinion with respect to the following questions: 

a)  At the October 2009 examination, the examiner opined that the Veteran's gastroenteritis with dehydration while in service resolved without evidence of chronic residuals.  Please reconcile the October 2009 findings with the medical evidence of record, to include June 2008 endoscopy report that provided findings of a single, localized small non-bleeding erosion found in the gastric body and the June 2008 colonoscopy revealed findings of two sessile polyps in the sigmoid colon.  

b)  At the October 2009 examination, the examiner provided a diagnosis of dyspepsia and found that a more precise diagnosis could not be rendered without objective evidence.  Please reconcile the October 2009 findings with the medical evidence of record, to include June 2008 endoscopy report that provided findings of a single, localized small non-bleeding erosion found in the gastric body and the June 2008 colonoscopy revealed findings of two sessile polyps in the sigmoid colon.  

Based on a review of the evidence of record, including the Veteran's service and post-service treatment records and with consideration of the Veteran's competent and credible statements regarding onset and continuity of symptoms, the examiner must opine as to whether it is at least as likely as not (i.e., is there a 50/50 chance)that any previously or currently diagnosed gastroenteritis is related to the either period of the Veteran's active duty. 

A complete rationale for the opinion must be provided. If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

5.  Thereafter, readjudicate the issues on appeal.   If any benefit sought remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and be provided with an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


